Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Henry Argudo and Diego Sanay, et al,
Docket No.: 18-CV-00678-JMF

Plaintiffs,
Vv,

Parea Group LLC d/b/a Trattoria

)
)
)
)
)
)
Tl Mulino, et al, }
)
)

Defendant,

DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITON

TO PLAINTIFE’S MOTION FOR CLASS CERTIFICATION

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 2 of 12

TABLE OF CONTENTS
TABLE OF AUTHORITIES i
PRELIMINARY STATEMENT and PROCEDURAL HISTORY 2
STATEMENT OF RELEVANT FACTS 3
STANDARD OF REVIEW 4

LEGAL ARGUMENT

PLAINTIFI’S HAVE FAILED TO MEET
THE COMMONALITY REQUIREMENT 5

PLAINTIFFS’S HAVE FAILED TO MEET
THE TYPICALITY STANDARD 7

THE PROPOSED CLASS NOTICE SHOULD BE
MODIFIED 8

CONCLUSION 9

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 3 of 12

TABLE OF AUTHORITIES

Statutes

F.L.S.A, 29 U.S.C 201 3
F.L.S.S. 29 ULS.C. 216 (b) 2
F.R.C.P. Rule 23 2
Cases

Brennan v. Veterans Cleaning Service, Inc., 482 F. 2d 1361 (5 Cir. 1973) 6
Drexel Burnham Lambert Grp, Inc. 960 F. 2d 285 (2 Cir. 1992) 7
Hamadou v. Data Products Corp., 976 F. 2d 497 (9" Cir. 1992) 6
Hanon v. Data Products Corp., 976 F. 2d 497 (9 Cir, 1992) 8
Roach y, Data Products Corp., 778 F. 3d 401 (2N” Cir. 2015) 4
Ruiz v. Citibank N.A., 93 F. Supp 3d 279 (S.D.N.Y. 2015) 4
Santana v. Fishlegs LLC, 2013 WL 5951438 (S.D.N.Y. Nov, 7, 2013) 5
Trinidad v. Pret A Manger (USA) Ltd., 962 F. Supp 2d 544 (S.D.N_Y. 2013) 6
Wal-Mart Stores Inc. v Dukes, 131 S. Ct. 2541 (2011) 4

Zivali v. AT&T Mobility, LLC, 784 Supp 2d 456 (S.D.N.Y. 2011) 7

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 4 of 12

PRELIMINARY STATEMENT and PROCEDURAL HISTORY

This Memorandum of Law is submitted on behalf of all Defendant’s, other than
Defendant Parea Group LLC, in opposition to Plaintiff's motion for conditional certification
pursuant to FLSA 29 U.S.C. 216 (b); certification of this action as a Rule 23 class action
pursuant to FRCP Rule 23; certification of a subclass of Tipped Employees and appointment of
Plaintiffs Argudo and Sanay as class representatives.

Plaintiff's commenced this action as a collective action alleging violations of the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. Sec. 201, et seq. and upon violations of the New York
State Labor Law.

Parea Group LLC filed for chapter 7 bankruptcy protection on September 21, 2018
resulting in this action being stayed as to this Defendant by Order of this Court dated September
26, 2018.

This action relates to five (5) locations in Manhattan in which restaurants are operated
under the “Il Mulino” brand. As will be detailed below, these locations are not operated as a
single enterprise as applied to FLSA action. Although there is some cross ownership, the
locations are not centrally controlled and managed and each has its own managers and internal
operations.

Plaintiff's Argudo and Sanay were employed at the location at 36 East 20" Street,

New York, NY which was owned by Parea Group LLC d/b/a Trattoria II Mulino. Notably,

Parea Group LLC had and has absolutely no ownership, management, control or any

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 5 of 12

involvement with any other IL Mulino location. This location was uniquely operated through a

franchise agreement with IM Franchise LLC dated May 31, 2013 and with a Management

Agreement with K.G. IM Management LLC dated May 31, 2013.

The proposed class are not employees of the same company nor at the same locations.
STATEMENT OF RELEVANT FACTS

This action was filed on January 26, 2018 on behalf of all tipped employees, including

servers, runners, busboys and bartenders (“Tipped Employees”) who were employed at “Il

Mulino” restaurants in Manhattan. The locations and the owners of each location are

as follows:

a.

d.

e.

Parea Group LLC d/b/a Trattoria II Mulino was located at 36 East 20 Street, New York,
NY and was a wholly separate location then the other defendants. This location was
owned by Parea Group LLC and operated under the “Il Mulino” name pursuant to a
license agreement. The location was managed by Defendant K.G. IM Management LLC.
IMNY GS LLC d/b/a II Mulino Tribeca is located at 361 Greenwich Street, New York,
NY and was NOT OPENED AND OPERATING at the time this action was commenced.
GFB Restaurant Corp. d/b/a II Mulino Downtown is located at 86 West 3 Street, New
York, NY.

Pasta Perfect LLC is located at 331 West Broadway, New York, NY.

IM 60" Street LLC is located at 37 East 60" Street, New York, NY.

Each of these locations has its own managers and internal procedures with regard to tip pools

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 6 of 12

and personnel matters. In addition, each location has annual gross sales in excess of $500,000.00

1] Mulino USA LLC is a holding company in which Gerald Katzoff and Brian Galligan
are majority owners. This company has an ownership interest in the II Mulino locations but has
no involvement in the operation of any location.

Plaintiffs Argudo and Sanay were employed at the location owned by Parea Group LLC
at 26 East 20" Street, New York, NY. Pursuant to the Management Agreement all employees
at Trattoria II Mulino were employees of K.G. Management LLC and K.G. Management was
wholly independent from any other II Mulino location,

This action is based upon the erroneous presumption that the locations are part of a

common enterprise which are centrally operated and managed.

STANDARD OF REVIEW
To obtain class certification plaintiff must affirmatively demonstrate by a preponderance
of the evidence that the requirements of F.R.C.P. 23 are met. Wal-Mart Stores Inc. v. Dukes,
1318. Ct. 2541 (2011). The district judge may not certify a class without making a ruling that
each class action requirement is met, and the party seeking certification must establish the

requirements by a preponderance of the evidence. F. R.C.P Rule 23 Ruiz v. Citibank, N.A. 93

 

F. Supp 3d 279 (S.D.N.Y. 2015).
A class may not be certified unless a rigorous analysis demonstrates by a preponderance

of the evidence that each separate Rule 23 requirement is met. Roach v. T.L. Cannon Corp., 778

F. 3d 401 (2™ Cir, 2015),

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 7 of 12

In this action, there are not questions of fact common to the class because the purported
class were employed at five (5) different locations. Each location had its own managers and
internal policy with regard to the handling of tips. Significantly, the proposed class
representatives were employed at the location owned by Parea Group LLC, a location with no
legal relationship to the other Defendants and locations.

Consequently, the claims of the purported class are not typical by virtue of them being
employed at different locations, Also, Plaintiffs Arguso and Sanay are not proper class
representatives because there is no showing that they have knowledge of the employment and
tipping practices at the other locations.

In Wal-Mart, the court found that plaintiff's had established the existence of a corporate
policy, delegating to local managers decision making authority over personnel matters. However,
what was required a showing that local managers exercised this discretion in a common way.

LEGAL ARGUMENT

PLAINTIFF’S HAVE FAILED TO MEET THE
COMMONALITY REQUIREMENT

Evidence of common ownership is relevant to the question of whether a plaintiff is
similarly situated to employees at other locations, courts require a “modest factual” showing
from which it is reasonable to infer that the defendants implemented a common illegal wage
policy. Santana v. Fishlegs LLC, 2013 WL 5951438 (S.D.N.Y, Nov. 7, 2013). In Santana, the

court held that common ownership among and integrated functions across all the restaurants do

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 8 of 12

not be itself suggest any misconduct.
It is well settled that common ownership and integrated functions across all locations do

not by this alone suggest any misconduct. ‘Trinidad v. Pret A Manger (USA) LTD., 962 F.

 

Supp. 2d 544 ($.D.N.Y. 2013). The burden is on plaintiffs to show a uniform policy of failure to
comply with the FLSA. Hamadou v. Hess Corp., 915 F. Supp. 2d 651 (S.D.N.Y. 2013).

The facts of this action are somewhat unique because the location where the plaintiff's
were employed was not to any extent part of a common enterprise with the other locations.
Trattoria Ii Mulino at 36 East 20"" Street, New York, NY was owned by Parea Group LLC and
was a licensee of IM Franchise LLC and managed by K.G. Management LLC. The moving
papers fail to establish that Parea Group LLC was part of a “common enterprise” with any other
defendant.

Plaintiffs in this action do not provide factual details about alleged similar situated
employees at the other locations.

The mere claim by employees of the same company that they have suffered a similar
injury does not mean that all their claims can be productively litigated at once. Wal-Mart Stores,
supra at 2551. In this action the proposed class are not even employees of the same
company since Argudo and Sanay and all the employees at Parea Group LLC were
employees of K.G. Management LLC.

It has been held that more than a common goal to make a profit must be shown to
establish separate establishments constitute an enterprise. Brennan v. Veterans Cleaning

Service, Inc., 482 F. 2d 1362 (5"" Cir. 1973).

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 9 of 12

Case law has held that plaintiff's must identify a common mode of exercising discretion
that invades the entire company since it not believable that all managers would exercise their
discretion in a common way without common direction. Wal-Mart Stores, supra at 2554. In this
case the plaintiff’s have failed to identify a company-wide policy or practice that would support
class certification. Zivali v, AT&T Mobility, LLC, 784 F. Supp. 24 456 (S.D.N_Y. 2011).

Also, the claims in this action relating to hours worked and the accuracy of the payment
for hours worked are highly individual and fact intensive. Certification has been denied where
the claims require an examination by the court of when an individual was scheduled to work,
when he or she actually worked and whether he or she was paid for that work because the court

would have to conduct the same inquiry as to each class member. Diaz v. Electronics Boutique

 

of America Inc., 2005 WL 2654270 (S.D.N.Y. 2005).
PLAINTIFF’S HAVE FAILED TO MEET THE
TYPICALITY SFANDARD

Pursuant to Rule 23 (a) (3) plaintiff's must show that the claims or defenses of the
representative parties are typical of the claims or defenses of the class. Typicality is satisfied
when each class member’s claim arises for the same course of events, and each class member
makes similar legal arguments to prove the defendant’s liability. Drexel Burnham Lambert Grp.,
Inc., 960 F. 2d 285 (2"¢ Cir, 1992),

Tn this action each location was separately managed and there is no showing that the

alleged improper payroll procedures were similar or typical among the various H Mulino

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 10 of 12

restaurants. Tip pool procedures and the alleged tip sharing with non-tip employees is unique to
each location. Hanon y, Data Products Corp., 976 F, 2d 497 (9"" Cir, 1992).

The claims of plaintiff's that defendants have failed to pay plaintiffs for all hours worked

and pooled tips with non-tip eligible employees are not common at all locations.
THE PROPOSED CLASS NOTICE SHOULD BE MODIFIED

In the event Plaintiff's motion is granted, in whole or in part, the Notice should be
modified by deleting the names of “Jerry Katzoff” and “Brian Galligan” as employees and as
part of the definition of “Tl Mulino”. It is submitted that adding Mr. Katzoff and Mr. Galligan
would be confusing and misleading since neither were “employers” of the members of the
proposed class. Their inclusion as named Defendants is due to the broad definition of employer
in the F.L.S.A.

No member of the proposed class was employed or paid directly by either Mr. Katzoff or
Mr. Galligan. Each employee was employed at a specific location and paid as an employee at
that particular location.

In addition, it would be unfair to both Mr. Katzoff and Mr. Galligan to have their names
included in the notice since it may increase the likelihood of their names coming up in an
internet of “google” search by uninvolved third parties.

Plaintiff's, nor the proposed class, would not suffer any prejudice since all employees
identify themselves as employees of II Mulino and not of either individual. Also, whether their.

names are or are not included in the Notice their potential liability would not be affected.

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 11 of 12

CONCLUSION
For the reasons set forth herein, Plaintiff's motion should be denied in its entirety,

together with such other and further relief as this Court deems just and proper.

Dated: December 26, 2018

Respectfully submitted,

5/ Mark Krassner

 

Mark Krassner (MK 1344)
Law Office of Mark Krassner
Attorney for Defendants

118 Prospect Street, Suite 3
Ridgewood, NJ 07452
212-431-1300 ext 208

 
Case 1:18-cv-00678-JMF Document 108 Filed 12/26/18 Page 12 of 12

 
